SUMMERS, Justice.
Defendant, Clifford Shamblin, was charged by bill of information with simple escape on July 5, 1973 in violation of Article 110, subd. A(l) of the Criminal Code. *321He was represented by court appointed counsel and pleaded not guilty. He was tried by a jury of twelve which returned a verdict of guilty on October 16, 1973.
The sole issue presented on this appeal is the correctness of the ruling of the trial judge denying a change of venue. The motion for change of venue was filed on the day of trial. It came too late. Article 621 of the Code of Criminal Procedure requires that it be made “at least five days prior to the date then fixed for commencement of trial.”
Inspection of the pleadings and proceedings failed to reveal any error. La.Code Crim.Proc. art. 920.
For the reasons assigned, the conviction and sentence are affirmed.